PER CURIAM HEADING






                     NO. 12-04-00208-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§APPEAL FROM THE 369TH

IN THE INTEREST OF
C.M.R. AND D.T.R., JR.,                                   §     JUDICIAL DISTRICT COURT OF
MINOR CHILDREN

§ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On April 26, 2004, Appellant Peggy Rose Edick filed a notice of appeal evidencing her intent
to appeal the recommended order of an associate judge signed on April 21, 2004.  Appellant’s notice
of appeal was filed pursuant to Texas Family Code, section 201.1042(a).
            On July 28, 2004, this Court notified Appellant, pursuant to Rule of Appellate Procedure
42.3, that the clerk’s record received in this appeal does not show the jurisdiction of this Court.
Appellant was further notified that the appeal would be dismissed unless, on or before August 9,
2004, the information was amended to show the jurisdiction of this Court. 
            The deadline for amending the information in this appeal has passed, and Appellant has not
complied with our July 28 request.  Accordingly, this appeal is dismissed  for want of jurisdiction. 
Tex. R. App. P. 42.3(c); see also Phagan v. Aleman, 29 S.W.3d 632, 634 n.1. (Tex. App.–Houston
[1st Dist.] 2000, no pet.).
Opinion delivered August 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)